The opinion of the court was delivered by
Mountain, J.
In these consolidated appeals The New York Times Company and Myron Earber, a reporter employed by the newspaper, challenge judgments entered against them in two related matters — one a proceeding in aid of a litigant (civil contempt), the other for criminal contempt of court. The proceedings were instituted in an ongoing murder trial now in its seventh month, as a result of the appellants’ failure to comply with two subpoenas duces tecum, directing them to produce certain documents and materials *264compiled by one or both of these appellants in the course of Earber’s investigative reporting of certain allegedly criminal activities. Earber’s investigations and reporting are said to have-contributed largely to the indictment and prosecution of Dr. Mario E. Jascalevich for murder. Appellants moved unsuccessfully before Judge William J. Arnold, the trial judge in State v. Jascalevich, to quash the two subpoenas; an order was entered directing that the subpoenaed material be produced for in camera inspection by the court. The appellants’ applications for a stay of Judge Arnold’s order were denied successively by the Appellate Division of the Superior Court, by this Court, and by two separate Justices of the Supreme Court of the United States.
Impelled by appellants’ persistent refusal to produce the subpoenaed materials for in camera inspection, Judge Arnold issued an order returnable before Judge Theodore W. Traut-wein, directing appellants to show cause why they should not be deemed in contempt of court. During the subsequent hearing, Judge Trautwein ordered counsel for Jascalevich to apply to Judge Arnold, pursuant to B. 1:10-5, for an additional order to show cause, this to be in aid of litigants’ rights. The order was issued, served and the hearing on the matter consolidated with the hearing on the criminal contempt charge.
Judge Trautwein determined that both appellants had wil-fully contemned Judge Arnold’s order directing that materials be produced for in camera inspection and found them guilty as charged. A fine of $100,000 was imposed on The New York Times and Earber was ordered to serve six months in the Bergen County jail and to pay a fine of $1,000. Additionally, in order to compel production of the materials subpoenaed on behalf of Jascalevich, a fine of $5,000 per day for every day that elapsed until compliance with Judge Arnold’s order was imposed upon ^The Times; Earber was fined $1,000 and sentenced to confinement in the county jail until he complied with the order.
*265The Appellate Division granted a stay of the contempt orders but denied a stay of the orders for relief of a litigant. Appellants’ initial motion for direct certification to this Court was denied. The Attorney General, designated by the Court to prosecute the contempt charges against the appellants, moved before the Appellate Division for a remand in order that the trial court might determine whether the news media privilege, asserted by appellants throughout these pro1 ceedings, had been waived. This motion was denied and an appeal was taken to this Court. In response to an inquiry by the Court, the Attorney General filed a letter which contained, inter alia, a motion for direct certification.
The Attorney General’s motions for leave to appeal and for direct certification were granted, as was the appellants’ motion for direct certification.
I

The First Amendment

Appellants claim a privilege to refrain from revealing information sought by the subpoenas duces tecum essentially for the reason that were they to divulge this material, confidential sources of such information would be made public. Were this to occur, they argue, newsgathering and the dissemination of news would be seriously impaired, because much information would never be forthcoming to the news media unless the persons who were the sources of such information could be entirely certain that their identities would remain secret. The final result, appellants claim, would be a substantial lessening in the supply of available news on a variety of important and sensitive issues, all to the detriment of the public interest. They contend further that this privilege to remain silent with respect to confidential information and the sources of such information emanates *266from the “free speech” and “free press” clauses of the First Amendment.1
In our view the Supreme Court of the United States has clearly rejected this claim and has squarely held that no such First Amendment right exists. In Branzburg v. Hayes, 408 U. S. 665, 92 S. Ct. 2646, 33 L. Ed. 2d 626 (1972), three news media representatives argued that, for the same reason here advanced, they should not be required to appear and testify before grand juries, and that this privilege to refrain from divulging information, asserted to have been received from confidential sources, derived from the First Amendment. Justice White, noting that there was no common law privilege, stated the issue and gave the Court’s answer in the first paragraph of his opinion:
The issue in these cases is whether requiring newsmen to appear and testify before state or federal grand juries abridges the freedom of speech and press guaranteed by the First Amendment. We hold that it does not. [Branzburg v. Hayes, supra, 408 U. S. at 667, 92 S. Ct. at 2649, 33 L. Ed. 2d at 631 [1972]]
In that case one reporter, from Frankfort, Kentucky, had witnessed individuals making hashish from marijuana and had made a rather comprehensive survey of the drag scene in Frankfort. He had written an article in .the Louisville Courier-Journal describing this illegal activity. Another, a newsman-photographer employed by a New Bedford, Massachusetts television station, had met with members of the Black Panther movement at the time that certain riots and disorders occurred in New Bedford. The material he assembled formed the basis for a television program that *267followed. The third investigative reporter had met with members of the Black Panthers in northern California and had written an article about the nature and activities of the movement. In each instance there had been a commitment on the part of the media representative that he would not divulge the source of his article or story.
By a vote of 5 to 4 the Supreme Court held that newspaper reporters or other media representatives have no privilege deriving from the First Amendment to refrain from divulging confidential information and the sources of such information when properly subpoenaed to appear before a grand jury. The three media representatives were directed to appear and testify. The holding was later underscored and applied directly to this case by Justice White in a brief opinion filed in this cause upon the occasion of his denial of a stay sought by these appellants. He said,
There is no present authority in this Court either that newsmen are constitutionally privileged to withhold duly subpoenaed documents material to the prosecution or defense of a criminal case or that a defendant seeking the subpoena must show extraordinary circumstances before enforcement against newsmen will be had. [New York Times and Farber v. Jascalevich, - U. S. -, 99 S. Ct. 6, 10, 58 L. Ed. 2d 25, 30-31 (1978)]
We pause to point out that despite the holding in JBranzburg, those who gather and disseminate news are by no means without First Amendment protections. Some of these are referred to by Justice White in the Branzburg opinion. See 408 U. S. at 681-2, 92 S. Ct. at 2656-57, 33 L. Ed. 2d at 639-40. They include, among others, the right to publish what the press chooses to publish, to refrain from publishing (vhat it chooses to withhold, to seek out news in any legal manner and to refrain from revealing its sources except upon legitimate demand. Demand is not legitimate when the desired information is patently irrelevant to the needs of the inquirer or his needs are not manifestly compelling. Nor will the First Amendment sanction harassment of the press. *268These do not exhaust the list of such First Amendment protective rights.
The point to be made, however, is that among the many First Amendment protections that may be invoked by the press, there is not to be found the privilege of refusing to reveal relevant confidential information and its sources to a grand jury which is engaged in the fundamental governmental function of “[f]air and effective law enforcement aimed at providing security for the person and property of the individual . . .” [408 U. S. at 690, 92 S. Ct. at 2661, 33 L. Ed. 2d at 644], The reason this is so is that a majority of the members of the United States Supreme Court have so determined.
Faced with this conclusion, appellants appear to argue that Justice Powell’s concurring opinion in Branzburg somehow fails to support this result. The argument is without merit. We do not read Justice Powell’s opinion as in any way disagreeing with what is said by Justice White. But even if it did, it would not matter for present purposes. The important and conclusive point is that five members of the Court have all reached the conclusion that the First Amendment affords no privilege to a newsman to refuse to appear before a grand jury and testify as to relevant information he possesses, even though in so doing he may divulge confidential sources. The particular path that any Justice may have followed becomes unimportant when once it is seen that a majority have reached the same destination.
Thus we do no weighing or balancing of societal interests in reaching our determination that the First Amendment does not afford appellants the privilege they claim. The weighing and balancing has been done by a higher court. Our conclusion that appellants cannot derive the protection they seek from the First Amendment rests upon the fact that the ruling in Branzburg is binding upon us and we interpret it as applicable to, and clearly including, the particular issue framed here. It follows that the obligation to appear at a criminal trial on behalf of a defendant who is *269enforcing his Sixth Amendment rights is at least as compelling as the duty to appear before a grand jury.
II
The Shield Law2
In Bmnzburg v. Hayes, supra, the Court dealt with a newsman’s claim of privilege based solely upon the Eirst *270Amendment. As we have seen, this claim of privilege failed. In Branzburg no shield law was involved. Here we have a shield law, said to be as strongly worded as any in the country.
We read the legislative intent in adopting this statute in its present form as seeking to protect the confidential sources of the press as well as information, so obtained by reporters and other news media representatives to the greatest extent permitted by the Constitution of the United States and that of the State of New Jersey. It is abundantly clear that appellants come fully within the literal language of the enactment. Extended discussion is quite unnecessary. Viewed solely as a matter of statutory construction, appellants are clearly entitled to the protections afforded by the *271act unless statutory exceptions including waiver are shown to apply. In view of the fundamental basis of our decision today, the question of waiver of privilege under the Shield Law need not be addressed by us.
Ill
The Sixth Amendment3 and its New Jersey Counterpart4
Viewed on its face, considered solely as a reflection of legislative intent to bestow upon the press as broad'a shield as possible to protect against forced revelation of confidential source materials, this legislation is entirely constitutional. Indeed, no one appears to have attacked its facial constitutionality.
It is, however, argued, and argued very strenuously, that if enforced under the facts of this case, the Shield Law violates the Sixth Amendment of the Federal Constitution as well as Article 1, ¶ 10 of the New Jersey Constitution. These provisions are set forth above. Essentially the argument is this: The Federal and State Constitutions each *272provide that in all criminal prosecutions the accused shall have the right “to have compulsory process for obtaining witnesses in his favor.” Dr. Jascalevich seeks to. obtain evidence to use in preparing and presenting his defense in the ongoing criminal trial in which he has been accused of multiple murders. He claims to come within the favor of these constitutional provisions — which he surely does. Finally, when faced with the Shield Law, he invokes the rather elementary but entirely sound proposition that where Constitution and statute collide, the latter must yield. Subject to what is said below, we find this argument unassailable.
The compulsory process clause of the Sixth Amendment has never been elaborately explicated by the Supreme Court. Not until 1967, when it decided Washington v. Texas, 388 U. S. 14, 87 S. Ct. 1920, 18 L. Ed. 3d 1019 had the clause been directly construed. Westen, Confrontation and Compulsory Process: A Unified Theory of Evidence for Criminal Cases, 91 Harv. L. Rev. 567, 586 (1978). In Washington. the petitioner sought the reversal of his conviction for murder. A Texas statute at the time provided that persons charged or convicted as co-participants in the same crime could not testify for one another. One Fuller, who had already been convicted of the murder, was prevented from testifying by virtue of the statute. The record indicated that had he testified his testimony would have been favorable to petitioner. The Court reversed the conviction on the ground that petitioner’s Sixth Amendment right to compulsory process had been denied. At the same time it determined that the compulsory process clause in the Sixth Amendment was binding on state courts by virtue of the due process clause of the Fourteenth Amendment. It will be seen that Washington is like the present case in a significant respect. The Texas statute and the Sixth Amendment .could not both stand. The latter of course prevailed. So must it be here.
Quite recently, in United States v. Nixon, 418 U. S. 683, 94 S. Ct. 3090, 41 L. Ed. 2d 1039 (1974), the Court dealt with another compulsory process issue. There the Special *273Prosecutor, Leon Jaworski, subpoenaed various tape recordings and documents in the possession of President Nixon. The latter claimed an executive privilege and refused to deliver the tapes. The Supreme Court conceded that indeed there was an executive privilege and that although “[n]o-where in the Constitution ... is there any explicit reference to a privilege of confidentiality, yet to the extent this interest relates to the effective discharge of a President’s powers, it is constitutionally based.” 418 U. S. at 711, 94 S. Ct. at 3109, 41 L. Ed. 2d at 1065. Despite this conclusion that at least to some extent a president’s executive privilege derives from the Constitution, the Court nonetheless concluded that the demands of our criminal justice system required that the privilege must yield.
We have elected to employ an adversary system of criminal justice in which the parties contest all issues before a court of law. The need to develop all relevant facts in the adversary system is both fundamental and comprehensive. The ends of criminal justice would be defeated if judgments were to be founded on a partial or speculative presentation of the facts. The very integrity of the judicial system and public confidence in the system depend on full disclosure of all the facts, within the framework of the rules of evidence. To ensure that justice is done, it is imperative to the function of courts that compulsory process be available for the production of evidence needed either by the prosecution or by the defense. [United States v. Nixon, supra, 418 U. S. at 709, 94 S. Ct. at 3108, 41 L. Ed. 2d at 1064]
It is important to note that the Supreme Court in this ease compelled the production of privileged material— the privilege acknowledged to rest in part upon the Constitution — even though there was no Sixth Amendment compulsion to do so. The Sixth Amendment affords rights to an accused but not to a prosecutor. The compulsion to require the production of the privileged material derived from the necessities of our system of administering criminal justice.
Article 1, ¶ 10 of the Constitution of the State of New Jersey contains, as we. have seen, exactly the same *274language with respect to compulsory process as that found in the Sixth Amendment. There exists no authoritative explication of this constitutional provision. Indeed it has rarely been mentioned in our reported decisions. We interpret it as affording a defendant in a criminal prosecution the right to compel the attendance of witnesses and the production of documents and other material for which he may have, or may believe he has, a legitimate need in preparing or undertaking his defense. It also means that witnesses properly summoned will be required to testify and that material demanded by a properly phrased subpoena duces tecum will be forthcoming and available for appropriate examination and use.
Testimonial privileges, whether they derive from common law or from statute, which allow witnesses to withhold evidence seem to conflict with this provision. This conflict may arise in a variety of factual contexts with respect to different privileges.5 We confine our consideration here to the single privilege before us — that set forth in the Shield Law. We hold that Article 1, ¶ 10 of our Constitution prevails over this statute, but in recognition of the strongly expressed legislative viewpoint favoring confidentiality, we prescribe the imposition of the safeguards set forth in Point IY below.
IY

Procedural Mechanism

Appellants insist that they are entitled to a full hearing on the issues of relevance, materiality and overbreadth of the subpoena. We agree. The trial court recognized its obliga*275tion to conduct such a hearing, but the appellants have aborted that hearing by refusing to submit the material subpoenaed for an in camera inspection by the court to assist it in determining the motion to quash. That inspection is no more than a procedural tool, a device to be used to ascertain the relevancy and materiality of that material. Such an in camera inspection is not in itself an invasion of the statutory privilege. Rather it is a preliminary step to determine-whether, and if so to what extent, the statutory privilege must yield to-the defendant’s constitutional rights.
Appellants’ position is that there must be a full showing and definitive judicial determination of relevance, máteriality, absence of less intrusive access, and need, prior to any in camera inspection. The obvious objection to such a rule, however, is that it would, in many eases, effectively stultify the judicial 'criminal process. It might well do so here. The defendant properly recognizes Myron Parber as a unique repository of pertinent information. But he does not know the extent of this information nor is it possible for him to specify all of it with particularity, nor to tailor his subpoena to precise materials of which he is ignorant. Well aware of this, Judge Arnold refused to give ultimate rulings with respect to relevance and other preliminary matters until he had examined the material. We think he had no other course. It is not rational to ask a judge to ponder the relevance uf the unknown.
The same objection applies with equal force to the contention that the subpoena is overbroad. Appellants do not assert that the subpoena is vague and uncertain, but that the data requested may not be relevant and material. To deal effectively with this assertion it is not only appropriate but absolutely ndfcessary for the trial court to inspect in camera the subpoenaed items so that it can make its determinations on the basis of concrete materials rather than in a vacuum. The appellant’s reliance upon State v. Cooper, 2 N. J. 540 (1949) is misplaced. There the subpoena was vague and uncertain on its face and violative of R. R. 2:5-8. (Now R. 1:9-2).
*276While we agree, then, that appellants should be afforded the hearing they are seeking, one procedural aspect of which calls for their compliance with the order for in camera inspection, we are also of the view that they, and those who in the future may be similarly situated, are entitled to a preliminary determination before being compelled to submit the subpoenaed materials to a trial judge for such inspection. Our decision in this regard is not, contrary to the suggestion in some of the briefs filed with us, mandated by the First Amendment; for in addition to ruling generally against the representatives of the press in Branzburg, the Court particularly and rather vigorously, rejected the claims there asserted that before going before the grand jury, each of the reporters, at the very least, was entitled to a preliminary hearing to establish a number of threshold issues. Branzburg v. Hayes, supra, 408 U. S. at 701-07, 92 S. Ct. 2666, 69, 33 L. Ed. 2d at 651-55. Rather, our insistence upon such a threshold determination springs from our obligation to give as much effect as possible, within ever-present constitutional limitations, to the very positively expressed legislative intent to protect the confidentiality and secrecy of sources from which the media derive information. To this end such a determination would seem a necessity.
The threshold determination would normally follow the service of a subpoena by a defendant upon a newspaper, a reporter or other representative of the media. The latter foreseeably would -respond with a motion to quash. If the status of the movant — newspaper or media representative — were not conceded, then there would follow the taking of proofs leading to a determination that the movant did or did not qualify for the statutory privilege. Assuming qualification, it would then become the obligation of the defense to satisfy the trial judge, by a fair preponderance of the evidence including all reasonable inferences, that there was a reasonable probability or likelihood that the information sought by the subpoena was material and relevant to his defense, that it could not be secured from any less intrusive *277source, and that the defendant had a legitimate need to see and otherwise use it.
The manner in which the obligation of the defendant is to be discharged in the proceedings leading to this threshold determination will depend largely upon the facts of the particular case. We wish to make it clear, however, that this opinion is not to be taken as a license for a fishing expedition in every criminal case where there has been investigative reporting, nor as permission for an indiscriminate rummaging through newspaper files.
Although in this case the trial judge did not articulate the findings prescribed above, it is perfectly clear that on the record before him a conclusion of materiality, relevancy, unavailability of another source, as well as need was quite inescapable. A review of the record in the exercise of our original jurisdiction, B. 2:10-5, reveals that the knowledge possessed by the trial judge and the material before him at the time he made his determination to conduct an in camera inspection afforded a more than adequate factual basis upon which to rest a conclusion that the threshold prerequisites set forth above were in fact fully met. We deem it quite unnecessary to remand the case in order to have the judge set forth formally what we find to be abundantly clear. We • set forth below our reasons for this conclusion.
As of June 30, 1978, the date of the challenged decision to examine the materials in camera, Judge Arnold had been trying the case for about 18 weeks. He had dealt with earlier pre-trial motions. His knowledge of the factual background, and of the part Earber had played was intimate and pervasive. Perhaps most significant is the trial court’s thorough awareness of appellant Earber’s close association with the Prosecutor’s office since a time preceding the indictment. This glaring fact of their close working relationship may well serve to distinguish this case from the vast majority of others in which defendants seek disclosure from newsmen in the face of the Shield Law. Two and a half months before his June 30th decision, Judge Arnold observed,
*278The facts show that Farber has written articles for the New York Times about this matter, commencing in January 1976. According to an article printed in the New York Times (hereinafter the Times) on January 8, 1976, Farber showed Joseph Woodcock, the Bergen, County Prosecutor at that time, a deposition not in the State’s file apd provided additional information that convinced the prosecutor to reopen an investigation into some deaths that occurred at River-dell Hospital. [State v. Jasealevichj In the Matter of the Application of Myron Farber and the New York Times Company re: Sequestration, 158 N. J. Super. 488, 490 (Law Div. 1978), (emphasis added)]
And
The court has examined the news stories in evidence and they demonstrate exceptional quality, a grasp of intricate scientific knowledge, and a style of a fine journalist. They, also, demonstrate com-siderable knowledge of the case before the court and deep involvement by Farber, showing his attributes as a first-rate investigative reporter. However, if a newspaper reporter assumes the duties of an investigator, he must also assume the responsibilities of an investigator and be treated equally under the law, unless he comes under some exception. [Id. at 493-94, (emphasis added)]
In the same vein is a letter before the trial court dated January 14, 1977 from Assistant Prosecutor Moses to Judge Robert A. Matthews, sitting as a Presiding Judge in the Appellate Division, undertaking to explain “how the investigation, from which the [Jascalevich] indictment resulted, came to be reopened.” In the course of that explanation it is revealed that sometime in the latter part of 1975 “a reporter for the. Yew York Times began an investigation into the 196'5-66 deaths and circumstances surrounding them. The results of the Neto YorTc Times inquiry were made available to the Prosecutor. It was thus determined, that there were certain items which were not in the file of the Prosecutor.” [Emphasis added]
Further support for the determination that there is a reasonable probability that the subpoenaed materials meet the test formulated above appears in the following factual circumstances pointed to by this defendant and supported by *279documents and transcripts of testimony found in the. appendix filed by the defendant: ...
1. A principal witness for the State is Dr. Michael Baden, a New York City Medical Examiner, who testified that Ear-ber communicated with him prior to any official communication from the Prosecutor’s office. The defendant‘wbúlct Raye’ one infer from this that Earber stimulated Baden’s research into the causal connection among curare, the deaths, and Dr. Jascalevich, then turned the results of this joint effort over to the Prosecutor. (Trial testimony elicited from Dr, Baden after June 30th, the date of Judge Arnold’s order, is said to furnish further support for this inference.) While no sinister implications need flow from this, it arguably serves to buttress the defense assertion that the driving power behind this prosecution is Earber, and hence such materials, if any, that he may be secreting are reasonably likely to bear on the guilt or innocence of Dr. Jascalevich.
2. Dr. Stanley Harris was a surgeon at the hospital where the criminal activities are said to have occurred. His suspicions are said to have been aroused by the unexplained deaths of some of his patients. Dr. Harris admits having spoken to Earber five times before the New York Times articles appeared and before his reinterview by the Prosecutor’s office in 1976. He is characterized by the criminal defendant as his “principal accuser,” and therefore whatever otherwise unavailable information Earber extracted from him would, with reasonable probability, bear upon Dr. Jaseale-vich’s guilt or innocence.
3. Lee Henderson was an attendant at Seton Hall Medical School at a time when, according to one statement allegedly made by Dr. Jascalevich, the latter was performing certain tests on dogs in the School laboratory. The tests supposedly involved the effects of curare (a drug said to have been administered by the criminal defendant in producing the deaths of the victims). Henderson may very well have information touching upon Dr. Jascalevich’s activities, if any, in the laboratory. After considerable effort Farber succeeded in *280tracking down Henderson in South Carolina. When a Prosecutor’s investigator was later able to communicate with Henderson .(having presumably been led to him by information furnished by Farber), the witness initially refused to give a statement (later supplied) for fear that it would conflict with a written statement previously furnished to Farber. The criminal defendant wishes to examine this earlier statement.
4. Herman Fuhr was an operating room attendant who opened Dr. Jascalevich’s locker at Riverdell Hospital, where curare was allegedly stored. Farber interviewed him. He will not speak to defense representatives.
5. Dr. Charles Umberger was a toxicologist who worked on slides of one of the alleged victims. He gave notes to Farber who did not return them. Some of these notes are missing. Dr. Umberger died in 1977 before the defense could interview him.
6. Barbara Kenderes was a lab technician at the hospital. She gave a statement to a Prosecutor’s detective in 1966, which the State either has not furnished or cannot furnish to the defense. She testified before the grand jury in March, 1976. Several days later Mrs. Kenderes received a telephone call on her private, unlisted number from Myron Farber. During the course of the conversation he accused her of hiding something from him. She replied that, indeed, she was. Shortly thereafter, she received a call from Assistant Prosecutor Sybil Moses, who is handling the case. Mrs. Moses told Mrs. Kenderes that Myron Farber called her and said Mrs. Kenderes was hiding something. Mrs. Moses wanted to know what that was. Mrs. Kenderes replied that it was only the fact that she had appeared before the grand jury, which Mrs. Moses had cautioned her not to speak about. The only person to whom Mrs. Kenderes had given her private phone number in connection with this matter was Mrs. Moses. Again the inference defendant Jascalevich would have us draw is that early on there was complete cooperation and exchange of information between the Prosecutor’s office and Farber, with the resultant likelihood that Farber is now, *281and for some time has been, in possession of material and relevant information not otherwise obtainable bearing on the guilt or innocence of Dr. Jasealevich.
We hasten to add that we need not, and do not, address (much less determine) the truth or falsity of these assertions. The point to be made is that these are the assertions of the criminal defendant supported by testimonial or documentary proof; and based thereon it is perfectly clear that there was more than enough before Judge Arnold to satisfy the tests formulated above. Of course all of this information detailed above has long been known to appellants. Accordingly we find that preliminary requirements for in camera inspection have been met.
We have considered appellants’ other contentions as to lack of jurisdiction and the like. So far as they are relevant to the matters herein decided we find them to lack merit.
The judgment of conviction of criminal contempt and that in aid of litigants’ rights are affirmed. Stays heretofore entered are vacated effective as of 4:00 p.m., Tuesday, September 86, 1978.

The First Amendment of tbe United States Constitution reads as follows:
Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press; or the right of the people peaceably to assemble, and to petition the Government for a redress of grievances.


The term “shield law” is commonly and widely applied to statutes granting newsmen and other media representatives the privilege of declining to reveal confidential sources of information. The New Jersey shield law reads as follows:
Subject to Rule 37, a person engaged on, engaged in, connected with, or employed by news media for the purpose of gathering, procuring, transmitting, compiling, editing or disseminating news for the general public or on whose behalf news is so gathered, procured, transmitted, compiled, edited or disseminated has a privilege to refuse to disclose, in any legal or quasi-legal proceeding or before any investigative body, including, but not limited to, any court, grand jury, petit jury, administrative agency, the Legislature or legislative committee, or elsewhere:
a. The source, author, means, agency or person from or through whom any information was procured, obtained, supplied, furnished, gathered, transmitted, compiled, edited, disseminated, or delivered; and
b. Any news or information obtained in the course of pursuing his professional activities whether or not it is disseminated.
The provisions of this rule insofar as it relates to radio or television stations shall not apply unless the radio or television station maintains and keeps open for inspection, for a period of at least 1 year from the date of an actual broadcast or telecast, an exact recording, transcription, kinescopio film or certified written transcript of the actual broadcast or telecast.
*!*•# **>*
Unless a different meaning clearly appears from the context of this act, as used in this act:
a. “News media” means newspapers, magazines, press associations, news agencies, wire services, radio, television or other similar printed, photographic, mechanical or electronic means of disseminating news to the general public.
b. “News” means any written, oral or pictorial information gathered, procured, transmitted, compiled, edited or disseminated by, or on behalf of any person engaged in, engaged on, connected *270with or employed by a news media and so procured or obtained while such required relationship is in effect.
c. “Newspaper” means a paper that is printed and distributed ordinarily not less frequently than once a week and that contains news, articles of opinion, editorials, features, advertising, or other matter regarded as of current interest, has a paid circulation and has been entered at a United States post office as second class matter.
d. “Magazine” means a publication containing news which is published and distributed periodically, has a paid circulation and has been entered at a United States post office as second class matter.
e. “News agency” means a commercial organization that collects and supplies news to subscribing newspapers, magazines, periodicals and news broadcasters.
f. “Press association” means an association of newspapers or magazines formed to gather and distribute news to its members.
g. “Wire service” means a news agency that sends out syndicated news copy by wire to subscribing newspapers, magazines, periodicals or news broadcasters.
h. “In the course of pursuing his professional activities” means any situation, including a social gathering, in which a reporter obtains information for the purpose' of disseminating it to the public, but does not include any situation in which a reporter intentionally conceals from the source the fact that he is a reporter, and does not include any situation in which a reporter is an eyewitness to, or participant in, any act involving physical violence or property damage. [A. J. 8. A. 2A:84A-21 and 21a]


The Sixth Amendment of the United States Constitution reads as follows:
In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial jury of the State and district wherein the crime shall have been committed, which district shall have been previously ascertained by law, and to be informed of the nature and cause of the accusation; to be confronted with the witnesses against him; to have compulsory process for obtaining witnesses in his favor, and to have the Assistance of Counsel for his defence.


Article 1, ¶ 10 of the Constitution of the State of New Jersey reads as follows:
In all criminal prosecutions the accused shall have the right to a speedy and public trial by an impartial jury; to be informed of the nature and cause of the accusation; to be confronted with the witnesses against him; to have compulsory process for obtaining witnesses in his favor; and to have the assistance of counsel in his defense.


Compare the informer’s privilege where disclosure of identity may sometimes be required. State v. Milligan, 71 N. J. 373 (1976); State v. Oliver, 50 N. J. 39 (1967); Roviaro v. United States, 353 U. S. 53, 77 S. Ct. 623, 1 L. Ed. 639 (1957).